Citation Nr: 1129888	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connections for residuals of burns to the hands.

2.  Entitlement to service connection for residuals of burns to the fingers.

3.  Entitlement to service connection for residuals of burns to the face/skull.

4.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis.

5.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  In March 1976, the Veteran sustained burns to the dorsum of his left hand; an August 2006 VA examination revealed areas of hyperpigmentation on the dorsum of the Veteran's left hand.

3.  Competent medical evidence establishes that the Veteran does not have residuals of burns to the right hand, fingers, or face/skull.  

4.  The Veteran's allergic rhinitis was not shown in service or for many years thereafter, and there is no competent evidence or opinion establishing a medical nexus between this later diagnosed respiratory disability and service.

5.  The Veteran's GERD was not shown in service or for many years thereafter, and there is no competent evidence or opinion establishing a medical nexus between this later diagnosed gastrointestinal disability and service.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of burns of the left hand are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for residuals of burns to the right hand are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for residuals of burns to the fingers are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for residuals of burns to the face/skull are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

5.  The criteria for service connection for a respiratory disability, to include allergic rhinitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  The criteria for service connection for a gastrointestinal disability, to include GERD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards the Veteran's claim for service connection for residuals of burns to the left hand, given the favorable disposition of the claim for service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

As regards the remaining claims, a January 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  Hence, this letter meets Pelegrini's content of notice requirements, as well as the VCAA's timing of notice requirement.

The Board points out that the RO has not furnished to the Veteran a letter meeting the Dingess/Hartman  requirements as to disability rating and effective date specifically in connection with the claims on appeal.  However, in response to other claims for benefits, the RO has provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. These letters were provided in June 2009, October 2009, May 2010, August 2010, and September 2010.  Furthermore, to the extent the Board is denying the Veteran's claims for benefits, no disability rating and effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  In this case, the Veteran's service treatment records (STRs), including inpatient records from the Naval Regional Medical Center at Camp Lejeune, VA outpatient treatment records from the Jacksonville Community Based Outpatient Clinic (CBOC), and private medical records from Family Care Clinic (Dr. P.), were obtained.  In addition, VA examinations were conducted in August 2006 and July 2010.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for gastrointestinal disability is warranted.  The Board notes that, in connection with this claim, the Veteran has not undergone VA examination, nor has any medical opinion as to the relationship between the claimed disability and service been obtained.  However, as explained in more detail below, the current record does not reflect even a prima facie claim for service connection, on the merits.  As such, VA is not required to arrange for medical examination to obtain medical opinion in connection with this claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b) (2009); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81(2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
III.  Analysis

A.  Residuals of Burns to the Hands, Fingers, and Face/Skull

The Veteran sustained first and second degree burns during a trailer fire in March 1976.  He contends that he has residuals from burns to his hands, fingers, and face/skull.  Considering the evidence in light of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for residuals of burns to the left hand; however, service connection for residuals of burns to the right hand, fingers, and face/skull, must be denied.

The Veteran's STRs reflect that he was hospitalized for 18 days at the Naval Regional Medical Center at Camp Lejeune beginning on March 27, 1976 and treated for burns he sustained in a trailer fire.  The narrative summary indicates that he sustained second degree burns to his face, arms, hands, neck, and anterior chest wall, with a total burn area of 10 to 12 percent of the total body area surface.  The burns, which blistered, were debrided and treated with Silvadene Cream and occlusive dressing.  The Veteran developed a fever, which was treated with Penicillin.  Follow-up treatment included whirlpool treatments and local debridement.  At the time of discharge, all areas were healing well and he had full range of motion of all involved joints.  A March 29 physical therapy note reflects that the involved areas included the right upper extremity from the mid-arm to the wrist with no hand involvement.  The right upper extremity was noted to be more involved than the left upper extremity, which showed two areas of involvement on the forearm.  It was also noted that he had second degree areas on the dorsum of the left hand, a first degree burn area on the anterior chest, and a second degree burn area (2 x 2 inches) on the forehead.  

An April 1976 surgical clinic note reflects that the Veteran had second and first degree burns to the face, hands, arms, and chest.  He had no complaints and full range of motion in his upper extremities.  The burns were healing well without any open areas.  Pigmentation on the face was good and still improving on his arms and chest.  The assessment was resolving second and first degree burns.  He was given light duty for one week.  A May 1979 Report of Medical Examination reflects that the Veteran had burn scars on his right and left forearms.  A January 1977 Report of Medical Examination prior to discharge reflects that the Veteran had multiple scars on his right arm.

The report of the August 2006 VA examination reflects the Veteran's complaints of cramps, swelling, numbness, and joint pain in his hands and fingers, which he related to the burns he received in 1976.  On physical examination, the examiner indicated that there was no significant scarring that he/she was able to identify.  The examiner identified some hyperpigmentation, which was very slight and difficult to see, on the dorsum of the Veteran's left hand.  This area of pigmentation measured 3.0 x 4.0 cm and the examiner questioned the etiology as it did not look like a burn residuals.  The examiner also identified hyperpigmentation on the Veteran's right and left arms, but no other areas of hyperpigmentation or scarring on the hands, fingers, or face/skull.  

The Veteran's VA outpatient treatment records, private medical records, and July 2010 VA examination are unremarkable for any residuals of burns to the hands, fingers, and face/skull. 

In this case, the evidence reflects that the Veteran sustained multiple burns during service, including a burn to the dorsum of his left hand that measured 2 x 2 inches.  The August 2006 VA examiner also identified an area of hyperpigmentation on the dorsum of the Veteran's left hand measuring 3 x 4 centimeters.  Although the August 2006 VA examiner was unable to provide an opinion as to etiology, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection should be granted for the area of hyperpigmentation on the dorsum of his left hand.    

As regards residuals for burns to the right hand, fingers, and face/skull, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have residuals of burns to these areas, there can be no valid claims for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claims for service connection for residuals of burns to the right hand, fingers, and face/skull must be denied because, with respect to each claim, the first essential criterion for a grant of service connection-competent evidence of a current disability-has not been met.

B.  Respiratory and Gastrointestinal Disabilities

The Veteran also asserts that he has respiratory and gastrointestinal disabilities as a result of the trailer fire during service.  Considering the evidence in light of the foregoing, however, the Board finds that service connection is not warranted for either disability.

The Veteran's STRs are unremarkable for any complaints, treatment, or diagnoses of a gastrointestinal disability.  The Veteran's April 1974 enlistment and January 1977 discharge physical examination reports reflect that his abdomen and viscera were normal.  The Board notes that the Veteran's inpatient treatment records from the Naval Medical Center at Camp Lejeune include a hand-drawn diagram of presumably of the Veteran's digestive tract, right and left lung, gall bladder, and pancreas.  There are no notes associated with this drawing and the reasons for this drawing are unclear, but inpatient treatment records do not reflect any complaints of gastrointestinal problems while the Veteran was hospitalized.

The Veteran's April 1974 Report of Medical Examination at enlistment reflects that his sinuses, and lungs and chest were normal.  A May 1976 Report of Medical History filled out by the Veteran notes that he coughed up blood while he was hospitalized at the Naval Medical Center for treatment of his burns; however,  inpatient treatment records do not reflect that he coughed up blood during his hospital stay.  Rather, a March 29 inpatient note reflects that his lungs were clear with no rales, rhonchi, or wheezing and that his mouth and throat contained no exudates.  The January 1977 Report of Medical Examination at discharge reflects that the Veteran's sinuses, and lungs and chest were normal.

Post-service, a May 2006 private medical record from Family Care Clinic reflects that the Veteran had GERD and allergic rhinitis.  A June 2006 record notes his complaints of a 2-week history of a cold with runny nose, sinus pressure, yellow drainage, and cough.  The assessment was upper respiratory infection.  A January 2007 CT scan of the Veteran's facial area revealed a small mucous retention cyst in the left maxillary sinus, but was otherwise unremarkable.  A March 2007 record notes that the Veteran complained of chronic nasal drainage, throat irritation, and productive cough since the fire during service.  The assessment was allergic rhinitis with intermittent sinus infections.  

The Veteran's VA outpatient treatment records are unremarkable for a respiratory or gastrointestinal disability.

The report of a July 2010 VA examination reflects the Veteran's complaints of a productive cough and loss of appetite.  He denied any shortness of breath or asthma.  He reported having periodic respiratory infections that required antibiotics, approximately four times per year.  On physical examination, the Veteran's chest and lungs were normal.  Breath sounds were symmetric with no rhonchi, rales, or wheezes.  Expiratory phase was within normal limits.  A pulmonary function test was within normal limits.  The examiner noted that the Veteran's chest X-ray was also within normal limits with findings consistent with a long history of cigarette smoking.  The examiner opined that there was no diagnosis "because there is no pathology to render a diagnosis."

As regards to the Veteran's diagnoses of GERD and allergic rhinitis, the earliest objective medical evidence of these gastrointestinal and respiratory disabilities is in May 2006 - over 29 years after the Veteran's discharge from active service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Furthermore, there is also no medical evidence or opinion even suggesting a relationship between these disabilities and military service, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.

The Board points out that the Veteran has also been treated for intermittent sinus infections and at least one upper respiratory infection; however, the medical evidence does not indicate that these conditions are chronic.  In this regard, the Board points to the July 2010 VA examiner's opinion that the Veteran had no current respiratory disability based on the findings that showed no respiratory pathology.  As noted above, where competent and persuasive medical evidence establishes that the Veteran does not have a respiratory disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

C.  All Claims

Although the Board has considered the written statements of the Veteran and his representative, to the extent that any such lay statements are being offered to answer the question of current diagnoses or etiology, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on these medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the lay assertions as to current diagnoses and etiology of the Veteran's respiratory and gastrointestinal disabilities have no probative value.

For all the foregoing reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of burns to the dorsum have been met; however, service connection for residuals of burns to the right hand, fingers, and face/skull, and for gastrointestinal and respiratory disabilities must be denied.  In arriving at the decision to deny the latter claims, the Board has applied considered the applicability of the benefit-of-the-doubt doctrine. However, in the absence of competent and persuasive evidence to support the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of burns to the dorsum of the Veteran's left hand is granted.

Service connection for residuals of burns to the right hand is denied.

Service connection for residuals of burns to the fingers is denied.

Service connection for residuals of burns to the face/skull is denied.

Service connection for a respiratory disability, to include allergic rhinitis, is denied

Service connection for a gastrointestinal disability, to include GERD, is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


